 

Exhibit 10.6

 

Execution Copy

 



MUTUAL INDEMNITY/CONTRIBUTION AGREEMENT

 

THIS AGREEMENT, dated as of June 17, 2018 (this “Agreement”), by and among
Vintage RTO, L.P., Samjor Family LP (together with Vintage RTO, L.P., the
“Vintage Guarantors” or the “Vintage Parties”) and B. Riley Financial, Inc. (the
“BR Guarantor” or the “BR Party,” and together with the Vintage Guarantors, the
“Guarantors” or the “Parties”). Reference is made to that certain Agreement and
Plan of Merger, dated on or about the date hereof (as the same may be amended
from time to time, the “Merger Agreement”), by and among Rent-A-Center, Inc., a
Delaware corporation (the “Company”), Vintage Rodeo Parent, LLC, a Delaware
limited liability company (“Parent”), and Vintage Rodeo Acquisition, Inc., a
Delaware corporation and a wholly owned Subsidiary of Parent (“Merger Sub”).
Capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to them in the Merger Agreement.

 

WHEREAS, as an inducement for the parties thereto to enter into the Merger
Agreement, the BR Guarantor and the Vintage Guarantors have entered into a
Limited Guarantee (the “Limited Guarantee”) pursuant to which the Guarantors
have jointly and severally agreed to guarantee, subject to the terms and
conditions set forth therein, the payment, performance and discharge of certain
obligations of Parent in favor of the Company (the “Guaranteed Obligations”);.

 

WHEREAS, the Parties desire to make certain arrangements among themselves in
connection with their respective potential obligations under the Limited
Guarantee.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:

 

1.            Reciprocal Indemnification and Contribution

 

(a)       The BR Guarantor and/or certain of its affiliates have entered into
certain financing commitments to support the transactions contemplated by the
Merger Agreement as follows: (i) an $800.0 Million First Lien Term Loan Facility
Commitment Letter, dated June 17, 2018, in favor of Vintage Rodeo Parent, LLC
(such commitment letter, as it may be amended from time to time, the “Term Debt
Commitment Letter”), (ii) a $275.0 Million Term Loan Facility Commitment Letter
dated June 17, 2018, in favor of Vintage Rodeo Parent, LLC (such commitment
letter, as it may be amended from time to time, the “Acceptance Now Debt
Commitment Letter”) and (iii) a Subscription Agreement with Vintage Rodeo, L.P.
pursuant to which B. Riley Financial, Inc. has agreed to subscribe for up to
$315,000,000 of limited partnership interests in Vintage Rodeo, L..P and up to
$114,000,000 of 13% PIK Preferred limited partnership interests in Vintage
Rodeo, L.P. (such subscription agreement, as modified by that certain side
letter of even date therewith and as it may be further amended from time to
time, the “Subscription Agreement” and collectively with the Term Debt
Commitment Letter, and the Acceptance Now Debt Commitment Letter, the “BR
Financing Commitments”). A failure of the BR Guarantor or any of its affiliates
to fund their respective obligations under the BR Financing Commitments that
results in an obligation of a Guarantor to make any payment under the Limited
Guarantee shall be referred to herein as a (“BR Commitment Failure”), and the
amount so due under the Limited Guarantee on account of such BR Commitment
Failure shall be referred to as a “BR Commitment Failure Obligation”). Any other
circumstance that results in an obligation of a Guarantor to make any payment
under the Limited Guarantee shall be referred to as a (“Merger Agreement
Failure”), and the amount so due under a Limited Guarantee on account of such
Merger Agreement Failure shall be referred to as a “Merger Agreement Failure
Obligation”).

 



 

 

 

(b)       The BR Party hereby agrees to indemnify and hold harmless each of the
Vintage Parties, together with any Vintage Party Affiliate (as defined below)
from and against all losses, claims, damages, liabilities and expenses
(including all reasonable fees and disbursements of counsel, incurred in
investigating and defending against any such claim, damage or liability) joint
or several, to the extent arising out of or based upon any BR Commitment
Failure; provided, however that in no event may the amounts payable by or on
behalf of the BR Guarantor hereunder, together with any other amounts paid under
the Limited Guarantee exceed the Parent Cap. For purposes hereof, the term
“Vintage Party Affiliate” means any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder,
Affiliate, controlling person or assignee of either Vintage Party, but excluding
Parent and Merger Sub.

 

(c)       The Vintage Parties hereby agree, jointly and severally, to indemnify
and hold harmless the BR Party, together with any BR Party Affiliate (as defined
below) from and against all losses, claims, damages, liabilities and expenses
(including all reasonable fees and disbursements of counsel, incurred in
investigating and defending against any such claim, damage or liability) joint
or several, to the extent arising out of or based upon any Merger Agreement
Failure; provided, however that in no event may the amounts payable by or on
behalf of the Vintage Parties hereunder, together with any other amounts paid
under the Limited Guarantee exceed the Parent Cap. For purposes hereof, the term
“BR Party Affiliate” means any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder,
Affiliate, controlling person or assignee of the BR Party.

 

(d)       In order to provide for just and equitable contribution in
circumstances in which indemnification provided for in paragraph (b) or (c) of
this Section 1 is unavailable, each of the BR Guarantor and the Vintage
Guarantors shall contribute to the aggregate losses, claims, damages,
liabilities and expenses (including all reasonable fees and disbursements of
counsel incurred in investigating and defending against any claim, damage, or
liability), to which one or more of such Guarantors may be subject in such
proportion as is appropriate to reflect the relevant fault of the respective
Guarantor giving rise to the Guaranteed Obligations; provided, however, that: in
no event shall the amounts payable by the BR Guarantor hereunder, together with
any other amounts paid under the Limited Guarantee exceed the Parent Cap and in
no event shall the amounts payable by the Vintage Guarantors hereunder, together
with any other amounts paid under the Limited Guarantee exceed the Parent Cap.

 

2.            Entire Agreement. This Agreement constitutes the entire agreement
with respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, between the Parties with respect to the
subject matter hereof.

 

3.            Amendment; Waivers, etc. No amendment, modification or discharge
of this Agreement, and no waiver hereunder, shall be valid or binding unless set
forth in writing and duly executed by the Party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the Party granting such waiver
in any other respect or at any other time. The waiver by any of the Parties
hereto of a breach of or a default under any of the provisions of this Agreement
or a failure to or delay in exercising any right or privilege hereunder, shall
not be construed as a waiver of any other breach or default of a similar nature,
or as a waiver of any of such provisions, rights or privileges hereunder. The
rights and remedies herein provided are cumulative and none is exclusive of any
other, or of any rights or remedies that any Party may otherwise have at law or
in equity.

 



2 

 

 

4.            No Third Party Beneficiaries. Except for the provisions of this
Agreement (i) that reference BR Party Affiliates (each of which shall be for the
benefit of and enforceable by each BR Party Affiliate), or that reference
Vintage Party Affiliates (each of which shall be for the benefit of and
enforceable by each Vintage Party Affiliate) the Parties hereby agree that their
respective obligations set forth herein are solely for the benefit of the other
Parties hereto, in accordance with and subject to the terms of this Agreement,
and does not, confer upon any person other than the Parties hereto and any BR
Party Affiliate or Vintage Party Affiliate any rights or remedies hereunder.

 

5.            Counterparts. This Agreement may be executed by facsimile or other
means of electronic transmission and in one or more counterparts, and by the
different Parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.

 

6.            Notices. All notices, requests, claims, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed given when received if delivered personally; when
transmitted if transmitted by facsimile or by electronic mail (with written
confirmation of transmission); the Business Day after it is sent, if sent for
next day delivery to a domestic address by overnight courier (providing proof of
delivery) to the Parties at the following addresses (or at such other address
for a Party as shall be specified by like notice):

 

(a)           if to the BR Guarantor,

 

B. Riley Financial, Inc.

299 Park Ave.

7th Floor

New York, NY 10171
Email:      aforman@brileyfin.com

Attn:        Alan Forman, EVP & GC

 

with a copy (which shall not constitute notice) to:

 

Brown Rudnick LLP

One Financial Center

Boston, MA 02111
Facsimile: 617-856-8201
Email:      PFlink@brownrudnick.com

Attn:        Philip J. Flink, Esquire

 



3 

 

 

(b)           if to the Vintage Guarantors,

 

Vintage RTO, L.P.

Samjor Family LP

4705 South Apopka Vineland Road, Suite 206

Orlando, Florida 32819
Email:       bkahn@vintcap.com

Attn:         Brian R. Kahn

 

with a copy (which shall not constitute notice) to:

 

Wilson Sonsini Goodrich & Rosati

 

Professional Corporation
650 Page Mill Road
Palo Alto, California 94304-1050
Facsimile: (650) 493-6811
Email:      bfinkelstein@wsgr.com

                dschnell@wsgr.com
Attn:        Bradley L. Finkelstein
                Douglas K. Schnell

 

or, in each case, at such other address as may be specified in writing to the
other Party.

 

7.            Governing Law. THIS AGREEMENT AND ANY ACTION (WHETHER AT LAW, IN
CONTRACT OR IN TORT) THAT MAY BE DIRECTLY OR INDIRECTLY BASED UPON, RELATING TO
ARISING OUT OF THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE
HEREOF, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

 

8.            Consent to Jurisdiction, etc. Subject to Section 9 of this
Agreement below, in any legal action, suit or proceeding arising out of or
relating to this Agreement or any of the transactions contemplated by this
Agreement: (a) each of the Parties hereto irrevocably and unconditionally
consents and submits to the exclusive jurisdiction and venue of the Chancery
Court of the State of Delaware and any state appellate court therefrom or, if
such court lacks subject matter jurisdiction, the United States District Court
sitting in the State of Delaware (it being agreed that the consents to
jurisdiction and venue set forth in this Section 8 shall not constitute general
consents to service of process in the State of Delaware and shall have no effect
for any purpose except as provided in this Section 8 and shall not be deemed to
confer rights on any Person other than the Parties hereto); and (b) each of the
Parties hereto irrevocably consents to service of process by first class
certified mail, return receipt requested, postage prepaid, to the address at
which such Party is to receive notice in accordance with Section 6 hereof. The
Parties hereto agree that a final judgment in any such action, suit, or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Law;
provided, however, that nothing in the foregoing shall restrict any Party’s
rights to seek any post-judgment relief regarding, or any appeal from, such
final trial court judgment.

 

9.            Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING,
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE, AND ENFORCEMENT HEREOF.

 



4 

 

 

10.          Representations and Warranties. Each of the Parties hereto hereby
represents and warrants with respect to itself that: (a) it is duly organized
and validly existing under the laws of its jurisdiction of organization, (b) it
has all requisite power and authority to execute, deliver and perform this
Agreement, (c) the execution, delivery and performance of this Agreement by such
Party has been duly and validly authorized and approved by all necessary action,
and no other proceedings or actions on the part of such Party are necessary
therefor, (d) this Agreement has been duly and validly executed and delivered by
it and constitutes a valid and legally binding obligation of it, enforceable
against such Party in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors, (e)
the execution, delivery and performance by such Party of this Agreement do not
and will not (i) violate the organizational documents of such Party, (ii)
violate any applicable law or order, or (iii) result in any violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancelation or acceleration of any obligation, any
contract to which such Party is a party, in any case, for which the violation,
default or right would be reasonably likely to prevent or materially impede,
interfere with, hinder or delay the consummation by such Party of the
transactions contemplated by this Agreement on a timely basis, (f) all approvals
of, filings with and notifications to, any Governmental Entity or other Person
necessary for the due execution, delivery and performance of this letter
agreement by it have been obtained or made and all conditions thereof have been
duly complied with, and no other action by, and no notice to or filing with, any
Governmental Entity or other Person is required in connection with the
execution, delivery or performance by it of this Agreement, (g) it has the
financial capacity to pay and perform all of its obligations under this
Agreement. The Vintage Parties, jointly and severally, represent and warrant to
the BR Party that Vintage RTO, L.P. and Samjor Family LP own 2,156,339 units and
8,354,118 units, respectively, of Buddy’s Newco, LLC, out of a total of
17,598,668 units outstanding as of the date of this Agreement.

 

11.          Additional Covenants. So long as this Agreement is in effect, each
Party hereby covenants and agrees that: (a) it shall not institute, and shall
cause each of its controlled Affiliates not to institute, directly or
indirectly, any action, suit or proceeding or bring any other claim, asserting
that this Agreement is illegal, invalid or unenforceable in accordance with its
terms, but subject to the terms of Agreement; (b) it will comply in all material
respects with all applicable laws and orders of Governmental Entities to which
it may be subject if failure to so comply would impair its ability to perform
its obligations under this Agreement; and (c) it will not take any action or
omit to take any action that would or would reasonably be expected to cause or
result in any of its representations and warranties set forth in Section 10
hereof to become untrue.

 

12.          No Assignment. No Party may assign their respective rights,
interests or obligations hereunder to any other person (except by operation of
law) without the prior written consent of the BR Guarantor (in the case of an
assignment by a Vintage Party) or the Vintage Guarantors (in the case of an
assignment by the BR Party), and any attempted assignment without such required
consents shall be null and void and of no force or effect. Subject to the
foregoing, all of the terms and provisions of this Agreement shall inure to the
benefit of and be binding upon the Parties hereto and their respective
successors and permitted assigns.

 



5 

 

 

13.          Severability. If any provision, including any phrase, sentence,
clause, section or subsection, of this Agreement is invalid, inoperative or
unenforceable for any reason, such circumstances shall not have the effect of
rendering such provisions in question invalid, inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision herein
contained invalid, inoperative, or unenforceable to any extent whatsoever;
provided, that this Agreement may not be enforced without giving effect to the
limitation of the amount payable hereunder to the Parent Cap.

 

14.          Headings. The headings contained in this Agreement are for
convenience purposes only and will not in any way affect the meaning or
interpretation hereof.

 

15.          Relationship of the Parties. Each Party acknowledges and agrees
that (a) this Agreement is not intended to, and does not, create any agency,
partnership, fiduciary or joint venture relationship between or among any of the
Parties hereto and neither this Agreement nor any other document or agreement
entered into by any Party hereto relating to the subject matter hereof shall be
construed to suggest otherwise and (b) the obligations of the Parties hereto are
solely contractual in nature.

 

* * * * *

 



6 

 

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.

 



VINTAGE PARTIES: VINTAGE RTO, L.P.       By:  Vintage RTO GP LLC, its General
Partner

 

  By: /s/ Brian R. Kahn     Name: Brian R. Kahn     Its: Manager

 

  SAMJOR FAMILY, LP       By: Samjor Inc., its General Partner         By: /s/
Brian R. Kahn     Name: Brian R. Kahn     Its: President

 



7 

 

 

BR PARTY: B. RILEY FINANCIAL, INC.         By: /s/ Bryant Riley   Name: Bryant
Riley     Its: Chairman, Co-CEO

 

8